COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

JAIME ALBERTO SANCHEZ,                             §
                                                                      No. 08-15-00055-CR
                                Appellant,         §
                                                                        Appeal from the
v.                                                 §
                                                                      210th District Court
THE STATE OF TEXAS,                                §
                                                                    of El Paso County, Texas
                                Appellee.          §
                                                                      (TC# 20050D04760)
                                                   §


                                  MEMORANDUM OPINION

       Jaime Alberto Sanchez is attempting to appeal his conviction for felony driving while

intoxicated. Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires that the trial

court enter its certification of a defendant’s right of appeal each time it enters a judgment of guilt

or other appealable order. TEX.R.APP.P. 25.2(a)(2). The certification should be made a part of

the record when the notice of appeal is filed but may be added by timely amendment or

supplementation or by order of this Court.             TEX.R.APP.P. 25.2(d). When a trial court’s

certification of right to appeal is not present in the record on appeal, an appellate court should

order the trial court to supplement the trial record with the certification. See Cortez v. State, 420
S.W.3d 803, 804 (Tex.Crim.App. 2013). The appeal must be dismissed if a certification that

shows the defendant has the right to appeal has not been made a part of the record.

TEX.R.APP.P. 25.2(d).
       By letter dated May 20, 2015, the Clerk of this Court notified the trial court, Appellant,

the State, and the District Clerk that the notice of appeal and record in this case is defective

because no certification of right to appeal had been made a part of the record in accordance with

Rule 25.2(a)(2) and 25.2(d). The letter advised Appellant of the requirement that he remedy the

defect within 30 days, and directed the District Clerk to file a supplemental clerk’s record

containing the certification on or before July 4, 2015, or the Court would dismiss the appeal

without further written notice.

       On July 6, 2015, the District Clerk informed the Court that a supplemental clerk’s record

could not be filed as ordered because no certification of defendant’s right to appeal had been

filed with the District Clerk. On that same date, we sent notice to the parties that the District

Clerk had advised the Court that the certification had not been filed. We have received no

response from Appellant and a supplemental clerk’s record containing the certification still has

not been made part of the record on appeal. Accordingly, the appeal is dismissed. TEX.R.APP.P.

25.2(d).

                                            STEVEN L. HUGHES, Justice
September 2, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-